 DECISIONS OF THE NAT
IONAL LABOR RELATION
S BOARD
 122 Compucom 
Systems, I
nc.
 and
 Communication W
ork-ers of America, L
ocal 1032
.  Case 22
ŒCAŒ28969 November 12
, 2010
 DECISION AND ORDER
 BY CHAIRMAN 
LIEBMAN AND 
MEMBERS 
PEARCE 
 AND 
HAYES
 This is a refusal
-to-bargain case in which the R
e-spondent is contesting the Un
ion
™s certification as ba
r-gaining representative in the underlying representation 
procee
ding.  Pursuant to a charge filed on June 19, 2009, 
the General Counsel issued the complaint on July 24, 
2009, alleging that the Respondent has violated Se
ction 
8(a)(5)
 and (1) of the Act by refusing the Union
™s request 
to bargain following the U
nion™s certification in Case 
22ŒRCŒ12925. 
 (Official notice is taken of the 
ﬁrecord
ﬂ in the representation proceeding as defined in the 

Board
™s Rules and Regulations, Sec
s. 102.6
8 and 
102.69(g); 
Fro
ntier Hotel
, 265 NLRB 343 (1982).)  The 
Respondent filed an answer, admitting in part and den
y-
ing in part the allegations in the complaint, and asserting 
affirmative defenses.
 On August 12, 2009, the General Counsel filed a M
o-tion for S
ummary Judgment.  On August 14, 2009, the 
Board issued an order transferring the proceeding to the 
Board and a Notice to Show Cause why the motion 

should not be granted.  The Respondent filed a r
esponse. 
 On September 30, 2009, the two sitting members of 
the Board issued a Decision and Order in this procee
d-ing, which is reported at 354 NLRB No. 87
 (not 
reported
 in Board volumes)
.1  Thereafter, the Respondent
2 filed a 
petition for review in the United States Court of Appeals 

for the District of Columbia Circ
uit, and the General 
Counsel filed a cross
-application for enforc
ement.  
 On June 17, 2010, the United States Supreme Court i
s-
sued its decision in 
New Process Steel, L.P. v. NLRB
, 130 S.Ct. 2635, holding that under Section 3(b) of the 

Act, in order to exer
cise the delegated authority of the 
Board, a delegee group of at least three members must be 
maintained.  Thereafter, the Board issued an Order se
t-ting aside the above
-mentioned dec
ision and order, and 
1 Effective midnight December 28, 2007, Members Liebman, 
Schaumber, Kirsanow, and Wal
sh del
egated to Members Liebman, 
Schaumber, and Kirsanow, as a three
-member group, all of the powers 
of the National Labor Relations Board in anticipation of the exp
iration 
of the terms of Members Kirsanow and Walsh on December 31, 2007.  
Thereafter, pursu
ant to this deleg
ation, the two sitting members issued 
decisions and orders in unfair labor practice and representation cases.
 2 The underlying
 representation decision was captioned under the 
name of the predecessor employer, Getronics USA, Inc.  About Aug
ust 
20, 2008, the Respondent purchased the business of, and became the 
successor to, Getronics USA, Inc.
 retained this case on its docket for further action as
 ap-propriate.
 On August 23, 2010, the Board issued a further Dec
i-sion, Certification of Represent
ative, and N
otice to Show 
Cause in Cases 22
ŒCAŒ28969 and 22
ŒRCŒ12925, which 
is reported at 355 NLRB 
590
.  Thereafter, the Acting 
General Counsel filed an amend
ed complaint in Case 22
ŒCAŒ28969, the Respondent filed an amended answer, the 
Acting General Counsel filed a supplemental memora
n-dum in support of his 
Motion for 
Summary 
Judgment, 
and the Respondent filed a response to the Notice to 
Show Cause.
 The Nationa
l Labor Relations Board has co
nsolidated 
these proceedings and delegated its authority in both pr
o-ceedings to a three
-member panel.  
 Ruling on Motion for Summary Judgment
 The Respondent admits its refusal to bargain
 in its a
n-swer and response to the Board
™s Notice to Show Cause
, but contests the validity of the Union
™s certific
ation on 
the basis of the Board
™s resolution
 of the five challenged 
ballots in the representation proceeding.
3 All representation issues raised by the Respondent 
were or could have b
een litigated in the prior represent
a-tion proceeding.  The Respondent does not offer to a
d-duce at a hearing any newly discovered and previously 

unavailable evidence, nor does it allege any special ci
r-cumstances that would require the Board to reexamine 
the
 decision made in the represent
ation proceeding.  We 
therefore find that the R
espondent has not raised any 
representation issue that is properly litigable in this u
n-fair labor practice proceeding.  See 
Pittsburgh Plate 
Glass Co. v. NLRB
, 313 U.S. 146, 162 
(1941).  Accor
d-ingly, we grant the Motion for Summary Judgment.
4 On the entire record, the Board makes the following
 FINDINGS O
F FACT
 I.  JURISDICTION
 At all material times, the Respondent, a corporation 
with offices and places of business in East Hanover
, New 
Jersey, 
Florham Park, New Jersey
, and Suffern, New 
3 In its amended answer, the Respondent denies that the U
nion won 
the election in Case 22
ŒRCŒ12925, arguing that challenged voters 
Robert Mikol and Joh
n Paynter are not ﬁsupervisorsﬂ as defined by Sec. 
2(11) of the Act, and that all five determinative challenged ballots 
should have been opened and counted.  Further, the Respondent su
b-
mits that a majority of the alleged bargaining unit employees ﬁdo notﬂ 
wish to have the Union serve as their exclusive collective
-bargaining 
representative.  
 4 Thus, we deny the Respondent
™s request that the complaint be di
s-missed in its entirety.  
 356 NLRB No. 25
                                                                                                                        COMPUCOM SYSTEMS
, INC
. 123 York
, has been engaged in the business of contract co
m-puter support services.
5 About August 20, 200
8, the Respondent pu
rchased the 
business of Getronics USA, Inc. 
(Getronics
).  S
ince then
, it has cont
inued to o
perate the business of Getronics in 
basically unchanged form and has employed as a major
i-ty of its employees
, individuals who were prev
iously 
employees of Getronics.
 Based on the operations described above, the R
e-spondent has continued the employ
ing entity and is a 
succe
ssor to Getronics.
 During the 12
-month period preceding 
the 
iss
uance of 
the complaint, the Respondent, in conducting its business 
operations described above, purchased and r
eceived at its 
New Je
rsey facilities goods valued in exces
s of $50,000 
directly from points outside of the State of New Jersey.
 We find that the Respondent is an employer e
ngaged 
in commerce within the mea
ning of Section 2(2), (6)
, and 
(7) of the Act, and that the Union, Communication 

Workers of America, Local 10
32, is a labor organ
ization 
within the meaning of Section 2(5) of the Act.
 II.  ALLEGED UNFAIR LABOR
 PRACTICES
 A.  The Certification
 Following the representation election he
ld on June 27, 
2008, in Case 22
ŒRCŒ12925, the Union was certified on 
August 23, 201
0, as the exclusive collective
-bargaining 
representative of the employees in the following appr
o-priate unit:
 All full
-time and regular part
-time Technical Support 
Specialists, Network Engineers, Logistics Coordinators 

and Help Desk Analyst employees, emplo
yed by the 
Respondent at its Florham Park, New Jersey, East 
Hanover, New Jersey, and Suffern, New York facil
i-ties, but excluding all 
office 
clerical employees, Bus
i-ness Analyst, Project IC Managers, 
guards, and 
supe
r-visors as defined in the Act.
 The Union 
continues to be 
the exclusive collective
-bargaining representative of the unit employees 
based on
 
Section 9(a) of the Act.
 B.  Refusal to Bargain
 By letters to the Respondent dated May 19 and June 9, 
2009, the Union requested that the Respondent bargain 
collectively with it as the exclusive collective
-bargaining 
5 In its 
amended 
answer to the
 amended
 complaint, the R
espondent
 admits
 that
 it is a Delaware corp
oration which maintains its corporate 
offices in Dallas, Texas.  The Respondent also admits that it provides 
information technology (IT) related services to business customers 
throughout the United States, including the installation, 
maintenance, 

and support of customers™ IT infrastructure, and that it conducts bus
i-ness in East Hanover and Florham Park, New Jersey, and Suffern, New 
York.  
 representative of the unit 
and provide info
rmation for 
that purpose
.  By letter dated June 15, 2009, the R
e-spondent refused to bargain with the Union.
6  On Se
p-tember 3, 2010, the Union again request
ed that the R
e-spondent commence negotiations for a collective
-bargaining agreement.  By letter dated September 21, 
2010, the Respondent rejected the Union
™s request, mai
n-taining that it would be contesting the certification, and 
further asserting that it b
elieved the Union did not repr
e-sent an uncoerced majority of unit employees at the N
o-vartis site (the employees).  
 The Respondent has failed and refused to recognize 
and bargain with the Union as the exclusive co
llective
-bargaining representative of the u
nit.
7  We find that 
the 
failure to reco
gnize and bargain with the Union as the 
excl
usive collective
-bargaining representative of the unit 
violates Section 8(a)(5) and (1) of the Act
. CONCLUSION O
F LAW By failing and refusing to recognize and bargain with 
the Union as the exclusive collective
-bargaining repr
e-sentative of the unit employees, the Respondent has e
n-gaged in unfair labor practices affecting commerce wit
h-in the meaning of Section 8(a)(5) and (1) and Se
ction 
2(6) and (7) of the Act.
8 REMEDY
 Having 
found that the Respondent has violated Section 
8(a)(5) and (1) of the Act, we shall order it to cease and 
desist, to recognize and bargain on request with the U
n-6 Although the complaint does not refer to the Union™s May 19 and 
June 9, 2009 letters to the Res
pondent requesting bargaining, or to the 
Respondent™s June 15, 2009 letter refusing to bargain, they are attached 
to the General Counsel™s memorandum in support of the m
otion for 
summary judgment as Exhs. H, I, and J, respectively. 
 7 The amended complaint
 alleges, and the Respondent™s amended 
answer admits, that the Respondent has refused to bargain with the 

Union since June 15, 2009.
 8 In 
Howard Plating Industries
, 230 NLRB 17
8, 179
 (1977), the 
Board stated:
  Although an employer™s obligation to bargain i
s established 
as of the date of an election in which a majority of unit employees 
vote for union representation, the Board has never held that a 
simple refusal to initiate collective
-bargaining negotiations pen
d-
ing final Board resolution of timely filed ob
jections to the election 
is a 
per se
 violation of Section 8(a)(5) and (1).  There must be a
d-
ditional evidence, drawn from the employer™s whole course of 

conduct, which proves that the refusal was made as part of a bad
-faith effort by the employer to avoid 
its bargaining obligation.
  No party has raised this issue, and we find it unnecessary to decide in this 
case whether the unfair labor practice began on the date of 
the 
Respondent™s 
initial refusal to bargain at the request of the Union, or at some point l
ater in 
time.  It is undisputed that the Respondent has co
ntinued to refuse to bargain 
since the Union™s certification and we find that co
ntinuing refusal to be 
unlawful.  Regardless of the exact date on which Respondent™s admitted 
refusal to bargain becam
e unla
wful, the remedy is the same.
                                                                                                                        DECISIONS OF THE NAT
IONAL LABOR RELATION
S BOARD
 124 ion and, if an understanding is reached, to embody the 
understanding in a signed agreement. 
 To
 ensure that the employees are a
ccorded the services 
of their selected bargaining agent for the period provided 

by law, we shall construe the initial period of the certif
i-cation as beginning the date the Respondent begins to 
bargain in good faith with the 
Union.  
Mar
-Jac Poultry 
Co., 136 NLRB 785 (1962); 
Lamar Hotel
, 140 NLRB 
226, 229 (1962), enfd. 328 F.2d 600 (5
th Cir. 1964), cert. 
denied 379 U.S. 817 (1964); and 
Burnett Construction 
Co., 149 NLRB 1419, 1421 (1964), enfd. 350 F.2d 57 
(10
th Cir. 1965). 
 ORDER
 The National Labor Relations Board orders that the 
Respondent, CompuCom Systems, Inc., East Han
over 
and Florham Park, New Jersey, and Suffern, New York, 

its off
icers, agents, successors, and assigns, shall
 1.  Cease and desist from
 (a)  Failing and ref
using to recognize and ba
rgain with 
Communication Workers of America, Local 1032, as the 
exclusive collective
-bargaining representative of the e
m-ployees in the bargaining unit.
 (b)  In any like or related manner interfering with, r
e-straining, or coercing e
mployees in the exercise of the 
rights guaranteed them by Section 7 of the Act.
 2.  Take the following affirmative action nece
ssary to 
effectuate the policies of the Act
: (a)
 On request, bargain with the Union as the excl
usive 
collective
-bargaining 
represe
ntative of the emplo
yees in 
the following appropriate unit on terms and cond
itions of 
employment and, if an understanding is reached, e
mbody 
the understanding in a signed agre
ement:
 All full
-time and regular part
-time Technical Support 
Specialists, Network
 Engineers, Logi
stics Coordinators 
and Help Desk Analyst employees, employed by the 

Respondent at its Florham Park, New Jersey, East 
Hanover, New Jersey, and Suffern, New York facil
i-ties, but excluding all 
office 
clerical employees, Bus
i-ness Analyst, Proje
ct IC Managers, 
guards, and 
supe
r-visors as defined in the Act.
 (b)
 Within 14 days after service by the R
egion, post at 
its facilities in East Hanover and Florham Park, New 

Jersey, and Suffern, New York, copies of the attached 
notice marked 
ﬁAppendix.
ﬂ9  Copies of the n
otice, on 
forms provided by the Regional Director for R
egion 22, 
9 If this Order is enforced by a judgment of a United States court of 
appeals, the words in the notice reading 
ﬁPosted by Order of the N
a-tional Labor Relations Board
ﬂ shall read 
ﬁPosted Pursuant to a Jud
g-
ment of the Unit
ed States Court of Appeals Enfor
cing an Order of the 
National Labor Relations Board.
ﬂ  after being signed by the Respondent
™s authorized repr
e-sentative, shall be posted by the Respondent and mai
n-tained for 60 co
nsecutive days in conspicuous places 
including all pla
ces where notices to employees are cu
s-
tomarily posted.  
In addition to physical posting of paper
 notices, notices shall be distributed electronically, such
 as by email, posting on an intranet or an internet site,
 and/or other electronic means, if the Respo
ndent custo
m-arily
 communicates with its e
mployees by such means.
10  Reasonable steps shall be taken by the Respo
ndent to 
ensure that the notices are not altered, defaced, or co
v-ered by any other material.  In the event that, during the 
pendency of these pro
ceedings, the R
espondent has gone 
out of business or closed the facility involved in these 
proceedings, the R
espondent shall duplicate and mail, at 
its own expense, a copy of the notice to all current e
m-ployees and former employees employed by the R
e-sponde
nt at any time since 
June 15
, 2009.
 (c)
 Within 21 days after service by the Region, file 
with the Regional Director a sworn certification of a r
e-sponsible official on a form provided by the Region a
t-testing to the steps that the Respondent has taken to 
com
ply.
 APPENDIX
 NOTICE 
TO 
EMPLOYEES
 POSTED BY 
ORDER OF THE
 NATIONAL 
LABOR 
RELATIONS 
BOARD
 An Agency of the United States Government
  The National Labor Relations Board has found that we vi
o-lated Federal labor law and has ordered us to post and obey 
this n
otice.
  FEDERAL LAW GIVES YO
U THE RIGHT TO
  Form, join, or assist a union
 Choose representatives to bargain with us on 
your behalf
 Act together with other employees for your ben
e-fit and protection
 Choose not to engage in any of these protected 
activities.
  WE WILL NOT
 fail and refuse to recognize and bargain 
with Communication Workers of America, Local 1032, 
as the exclusive collective
-bargaining represent
ative of 
the employees in the bargaining unit.
 WE WILL NOT
 in any like or related manner interfere 
with, r
estrain, or coerce you in the e
xercise of the rights 
guaranteed you by Section 7 of the Act.
 10  For the reasons stated in his dissenting opinion in 
J. Picini Floo
r-ing
, 356 NLRB 
11 (2010), Member Hayes would not require ele
ctronic 
distribution of the notice.
                                                                                                                        COMPUCOM SYSTEMS
, INC
. 125 WE WILL
, on request, bargain with the Union and put 
in writing and sign any agreement reached on terms and 
conditions of employment for our employees in the fo
l-low
ing ba
rgaining unit:
 All full
-time and regular part
-time Technical Support 
Specialists, Network Engineers, Logistics Coordinators 

and Help Desk Analyst employees, e
mployed by 
us at 
our
 Florham Park, New Jersey, East Hanover, New Je
r-sey, and Suffern, New Yo
rk facilities, but e
xcluding all 
office 
clerical employees, Business Analyst, Project IC 
Managers, 
guards, and 
supervisors as defined in the 
Act.
 COMPUCOM 
SYSTEMS
, INC
.  